Back to Form 8-K [form8-k.htm]
Exhibit 10.6
 
WellCare of Florida, Inc. d/b/a
Medicaid HMO Contract
Staywell Health Plan of Florida
 



AHCA CONTRACT NO. FA615
AMENDMENT NO. 7


THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency," and WELLCARE OF
FLORIDA, INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as
the "Vendor" or "Health Plan", is hereby amended as follows:


1.
Effective December 1, 2008, Attachment I, Scope of Services, is hereby amended
to include Exhibit I-C, Third Revised Maximum Enrollment Levels, attached hereto
and made a part of the Contract. Beginning December 1, 2008, all references in
the Contract to Exhibit I-B, Second Revised Maximum Enrollment Levels, shall
hereinafter also refer to Exhibit I-C, Third Revised Maximum Enrollment Levels,
as appropriate.



2.
Effective December 1, 2008, Attachment I, Scope of Services, is hereby amended
to include Exhibit II-E, Fifth Revised Capitation Rates, attached hereto and
made a part of the Contract. Beginning December 1, 2008, all references in the
Contract to Exhibit II-D, Fourth Revised Capitation Rates, shall hereinafter
also refer to Exhibit II-E, Fifth Revised Capitation Rates, as appropriate.



 
All provisions in the Contract and any attachments thereto in conflict with this
Amendment shall be and are hereby changed to conform with this Amendment.



 
All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in the Contract.



This Amendment and all its attachments are hereby made part of the Contract.


 
This Amendment cannot be executed unless all previous Amendments to this
Contract have been fully executed.



 
IN WITNESS WHEREOF, the parties hereto have caused this three (3) page Amendment
(which includes all attachments hereto) to be executed by their officials
thereunto duly authorized.



WELLCARE OF FLORIDA, INC.
D/B/A STAYWELL HEALTH PLAN
OF FLORIDA
STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION
 
SIGNED
BY: /s/ Heath Schiesser
 
SIGNED
BY: /s/ Mark Thomas for Holly Benson
NAME: Heath Schiesser
NAME: Holly Benson
TITLE: President and CEO
TITLE: Secretary
DATE: 9-10-08
DATE: 9/10/08



List of Attachments/Exhibits included as part of this Amendment:


Specify
Type
Letter/
Number
Description
 
Exhibit
I-C
Third Revised Maximum Enrollment Levels (1 Page)
 
Exhibit
II-E
Fifth Revised Capitation Rates (1 Page)
 



AHCA Contract No. FA615, Amendment No. 7, Page 1 of 1


AHCA Form 2100-0002 (Rev. NOV03)


 
 

--------------------------------------------------------------------------------

 




WellCare of Florida, Inc. d/b/a
Medicaid HMO Contract
Staywell Health Plan of Florida
 



EXHIBIT I-C


THIRD REVISED MAXIMUM ENROLLMENT LEVELS



County
Maximum Enrollment Level
Brevard
14,000
Broward
25,000
Dade
25,000
Hernando
15,000
Hillsborough
28,000
Lee
15,000
Manatee
12,000
Palm Beach
15,000
Pasco
7,000
Pinellas
15,000
Polk
25,000
Orange
38,000
Osceola
12,000
Sarasota
6,000
Seminole
6,000
St. Lucie
4,500
Sumter
4,500



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


AHCA Contract No. FA615, Exhibit I-C, Page 1 of 1


 
 

--------------------------------------------------------------------------------

 


WellCare of Florida, Inc. d/b/a
Medicaid HMO Contract
Staywell Health Plan of Florida
 

 
EXHIBIT II-E
FIFTH REVISED CAPITATION RATES


A.
Table 2 - General Capitation Rates plus Mental Health Rates:

 
Area 3 Counties:
County
Provider Number
Hernando
015016901
Sumter
015016916

 
Area 5 Counties:
County
Provider Number
Pasco
015016903
Pinellas
015016904

 
Area 6 Counties:
County
Provider Number
Hillsborough
015016902
Manatee
015016912
Polk
015016905

 
Area 7 Counties:
County
Provider Number
Orange
015016906
Seminole
015016908
Osceola
015016907
Brevard
015016913

 
Area 8 Counties:
County
Provider Number
Lee
015016911
Sarasota
015016914

 
Area 9 Counties:
County
Provider Number
Palm Beach
015016910
St. Lucie
015016915

 
Area 10 Counties:
County
Provider Number
Broward
015016900

 
Area 11 Counties:
County
Provider Number
Miami-Dade
015016909

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


AHCA Contract No. FA615, Amendment No. 7, Page 1 of 1

